Case: 20-60250     Document: 00516057260         Page: 1     Date Filed: 10/15/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 15, 2021
                                  No. 20-60250                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Yaciel Yulian Camejo Gonzalez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 496 530


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Yaciel Yulian Camejo Gonzalez, a native and citizen of Cuba, petitions
   for review of an order by the Board of Immigration Appeals (BIA) dismissing
   his appeal from the denial of his application for asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT). He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60250     Document: 00516057260          Page: 2    Date Filed: 10/15/2021




                                   No. 20-60250


   challenges the determination that he was competent to proceed in
   immigration proceedings. Because he does not challenge the determination
   that his underlying asylum claim lacked merit or that he was not entitled to
   protection under the CAT, he has abandoned review of these claims. See
   Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
          Aliens in removal proceedings are presumed to be competent to
   participate in those proceedings. Matter of M-A-M-, 25 I & N Dec. 474, 477
   (BIA 2011). However, if an issue implicating mental competency arises, the
   immigration judge must determine whether the alien is competent to
   proceed. Id. at 479. To determine whether an alien is competent to
   participate in immigration proceedings, an immigration judge considers
   “whether he or she has a rational and factual understanding of the nature and
   object of the proceedings, can consult with the attorney or representative if
   there is one, and has a reasonable opportunity to examine and present
   evidence and cross-examine witnesses.” Id.
          Despite Camejo Gonzalez’s assertions to the contrary, the
   immigration judge properly inquired into his level of competency. When he
   stated that he was “going a little bit nuts,” the immigration judge
   immediately asked what he meant by that statement and inquired into his
   mental state by asking whether he was taking any medication to treat a mental
   illness, whether he understood the nature and purpose of the hearing, and
   whether he understood who the immigration judge was. While Camejo
   Gonzalez claims that this inquiry was inadequate, the approach to assess




                                         2
Case: 20-60250     Document: 00516057260          Page: 3   Date Filed: 10/15/2021




                                   No. 20-60250


   competency is made on a case by case basis and these questions were
   sufficient to establish that he understood the nature and object of the
   proceedings. See id. at 479-80. Because Camejo Gonzalez presented his
   asylum claim in a cogent manner, was able to answer questions, and indicated
   that he understood what was happening and the role of the court, substantial
   evidence supports the determination that he had “a rational and factual
   understanding of the nature and object of the proceedings.” See id. at 479.
   Accordingly, the BIA did not err in affirming the finding that he was
   competent to proceed.
         Based upon the foregoing, the petition for review is DENIED.




                                        3